SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Versus Capital Multi-Manager Real Estate Income Fund LLC (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person (s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1 August 26, 2016 Dear Shareholder, We are writing to you, as a shareholder of Versus Capital Multi-Manager Real Estate Income Fund LLC (the “ Fund ”), to ask you to vote on four proposals that, we believe, will benefit the Fund. A special meeting (the “ Meeting ”) of the shareholders of the Fund will be held on October 4, 2016 at 10:00 AM (MDT), at 5arkway, Suite 330, Greenwood Village, Colorado 80111. Please take time to carefully read the enclosed Proxy Statement and cast your vote by following the instructions on the enclosed proxy ballot. As described in the attached Notice of Special Meeting of Shareholders and Proxy Statement, the purpose of the Meeting is to seek your approval of: 1. a new investment sub-advisory agreement by and among the Fund, Versus Capital Advisors LLC (the “ Adviser ”) and Principal Real Estate Investors LLC. 2. a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman Real Estate Securities, LLC (“HRES-LLC”). 3. a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities GmbH (“HRES-GmbH”). 4. a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities HK Limited (“HRES-HK”). The Fund’s Board of Directors (the “Board”) has concluded that these proposals are in the best interest of the Fund and the shareholders of the Fund and unanimously recommends that you vote “FOR” each of the proposals. Your vote is very important regardless of the number of shares you own. Please read the enclosed Proxy Statement and cast your vote via one of the methods below, whether or not you plan on attending the Meeting. Voting your shares early will avoid costly follow-up mail and telephone solicitations. All votes must be received by October 3, 2016 at 11:59 PM Mountain Time. Voting is quick and easy. To vote, you may use any of the following methods: · By Mail. Please complete, date and sign the enclosed proxy card before mailing it in the enclosed postage-paid envelope. Votes by mail must be received by the close of business on October 3, 2016 at 5:00 PM (MDT) . · By Internet. Visit the web site www.proxyvote.com, as stated on your proxy card. Enter your 12-digit control number from your proxy card. Follow the simple instructions found on the web site. Votes by internet must be entered by 11:59 PM Mountain Time on October 3, 2016 . 2 · By Telephone. C all 1-800-690-6903 toll free. Enter your 12-digit control number from your proxy card. Follow the simple instructions. Votes by telephone must be entered prior to 11:59 PM Mountain Time on October 3, 2016 . If you attend the Meeting, you may revoke your proxy and vote your shares in person. If you have any questions at any time, please call information services at 1-866-329-8417 toll-free between Monday and Friday, 7:00am – 8pm, Mountain time. Thank you in advance for your participation and prompt response. Sincerely, Casey Frazier Chief Investment Officer Versus Capital Multi-Manager Real Estate Income Fund LLC 3 Versus Capital Multi-Manager Real Estate Income Fund LLC Principal Executive Offices 5arkway, Suite 330 Greenwood Village, CO 80111 1-877-343-7916 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held at 5arkway, Suite 330 Greenwood Village, CO 80111 On October 4, 2016 at 10:00 AM (MDT) Dear Shareholders: The Board of Directors of Versus Capital Multi-Manager Real Estate Income Fund LLC, a continuously offered, non-diversified, closed-end management investment company operating as an interval fund and organized as a Delaware limited liability company (the “Fund”), has called a special meeting (the “Meeting”) of the Fund’s shareholders, to be held at 5arkway, Suite 330, Greenwood Village, CO 80111, on October 4, 2016 at 10:00 AM (MDT) , for the following purposes: Proposals Recommendation ofthe Board of Directors 1. To approve a new investment sub-advisory agreement by and among the Fund, Versus Capital Advisors LLC (the “Adviser”) and Principal Real Estate Investors LLC. FOR 2. To approve a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman Real Estate Securities, LLC. FOR 3. To approve a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities GmbH. FOR 4. To approve a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities HK Limited. FOR Shareholders of record at the close of business on August 22, 2016 are entitled to notice of, and to vote at, the Meeting and any adjournment(s) or postponement(s) thereof. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on October 4, 2016 at 10:00 AM (MDT) A copy of the Notice of Shareholder Meeting, the Proxy Statement (including the proposed sub-advisory agreements) and Proxy Voting Ballot are available at www.VersusCapital.com. By Order of the Board of Directors John Loomis, Secretary August 26, 2016 4 YOUR VOTE IS IMPORTANT To assure your representation at the Meeting, please complete, date and sign the enclosed Proxy Card and return it promptly in the accompanying envelope or you may vote by telephone or via the Internet by following the instructions on the enclosed Proxy Card. Whether or not you plan to attend the meeting in person, please vote your shares; if you attend the meeting, you may revoke your proxy and vote your shares in person. For more information or assistance with voting, please call 1- 866-329-8417. 5 Versus Capital Multi-Manager Real Estate Income Fund LLC with its Principal Executive Offices at: 5arkway, Suite 330 Greenwood Village, CO 80111 1-877-343-7916 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS To Be Held On October 4, 2016 at 10:00 AM (MDT) At 5arkway, Suite 330 Greenwood Village, CO 80111 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “ Board ”) of Versus Capital Multi-Manager Real Estate Income Fund LLC (the “Fund”), for use at the Special Meeting of Shareholders of the Fund (the “ Meeting ”) to be held at 5arkway, Suite 330, Greenwood Village, CO 80111 , on October 4, 2016 at 10:00 AM (MDT), and at any and all adjournment(s) thereof. The Notice of Meeting, the Proxy Statement and accompanying form of proxy will be mailed to shareholders on or about August 26, 2016. The Meeting has been called by the Board for the following purposes: Proposals 1. A new investment sub-advisory agreement by and among the Fund, Versus Capital Advisors LLC (the “ Adviser ”) and Principal Real Estate Investors LLC. 2. A new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman Real Estate Securities, LLC. 3. A new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities GmbH. 4. A new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities HK Limited. Only shareholders of record at the close of business on August 22, 2016 (the “Record Date”) are entitled to notice of, and to vote at, the Meeting and any adjournment(s) or postponement(s) thereof. A copy of the Fund’s most recent semi-annual and annual reports, including financial statements and schedules, are available at no charge by sending a written request to the Fund, c/o BNY Mellon Asset Servicing, 4400 Computer Drive, Westborough, MA 01581 or by calling1-877-343-7916or online at: www.VersusCapital.com. 6 PROPOSALS 1, 2, 3, AND 4 APPROVAL OF THE PRINREI SUB-ADVISORY AGREEMENT AND THE THREE HEITMAN-RES SUB-ADVISORY AGREEMENTS Introduction and Background At the Meeting, shareholders will be asked to approve, separately, each of the New Sub-Advisory Agreements. The Investment Company Act of 1940, as amended (“ 1940 Act ”), and the rules thereunder require that advisory (and sub-advisory) agreements be approved by the board of directors of a fund, including all of the directors who are not “interested persons” of the Fund (as defined in the 1940 Act) (the “ Independent Directors ”), as well as a vote of a majority of the outstanding shares of a fund. Therefore, the Fund’s shareholders are being asked to approve each of the proposed New Sub-Advisory Agreements to permit Principal Real Estate Investors LLC (“ PrinREI ”) and/or Heitman Real Estate Securities, LLC (“ HRES-LLC ”) and/or Heitman International Real Estate Securities GmbH (“ HRES-GmbH ”) and/or Heitman International Real Estate Securities HK Limited (“ HRES-HK ”). HRES-LLC, HRES-GmbH and HRES-HK are three separate entities which operate functionally as one sub-adviser and are wholly owned by Heitman LLC, collectively referred to herein as “ Heitman-RES ”. Because there are three separate entities, the shareholders are being asked to approve each Heitman-RES agreement separately. Versus Capital Advisors, LLC (the “Adviser”) has served as the Fund’s investment adviser since the Fund became effective on December 9, 2011. Subject to the supervision and oversight of the Board, the Adviser is responsible for managing the Fund in accordance with the Fund’s investment objectives, strategies and policies. The Fund’s primary investment objective is to seek consistent current income, while the Fund’s secondary objectives are capital preservation and long-term capital appreciation. The Fund attempts to achieve these objectives by allocating its capital among a select group of institutional asset managers with expertise in managing portfolios of real estate and real estate-related securities. This and other important information are described in the Fund’s Prospectus dated February 2, 2016. The Adviser engaged Callan Associates Inc. (“ Callan ”), a registered adviser under the Investment Advisers Act of 1940, as amended (the “ Advisers Act ”), to provide both ongoing research and opinions of institutional asset managers and their investment funds for consideration by the Adviser on behalf of the Fund as well as recommendations for the selection of certain investment funds and Investment Managers (as defined below) for approval by the Adviser. The sub-advisory agreement with Callan was effective with respect to the Fund as of December 9, 2011 and was approved by the initial shareholder of the Fund on August 26, 2011. Additionally, the Fund has certain institutional asset managers (the “ Investment Managers ”) to sub-advise a portion of the Fund’s net assets to be invested in domestic and international publicly traded real estate securities, such as common and preferred stock of publicly listed entities that qualify as real estate investment trusts for federal income tax purposes under the Code (REITs) and publicly traded real estate debt securities (cumulatively referred to hereafter as the “ Real Estate Securities ”). The Fund is currently utilizing two sub-advisers (the “ Current Sub-Advisers ”). 6 At meetings of the Board on March 16, 2016 and May 19, 2016, upon the recommendation of the Adviser and Callan and after careful consideration, the Board, including all of the Independent Directors, unanimously approved adding four sub-adviser agreements, PrinREI, HRES-LLC HRES-GmbH and/or HRES-HK. Pursuant to the proposed New Sub-Advisory Agreements, PrinREI and/or Heitman-RES would each become sub-advisers to the Fund and may be responsible for the day-to-day management of a portion of the Fund’s portfolio that is delegated to them by the Adviser, at its sole discretion, which may be a portion of the Fund’s net assets up to a maximum of 50%, collectively across all sub-advisers, to be invested in Real Estate Securities. Each of PrinREI and the Heitman-RES entities is a registered investment adviser under the Advisers Act. Principal has $69 billion of assets under management (“AUM”). Heitman LLC, of which HRES-LLC, HRES-GmbH and HRES-HK are wholly owned subsidiaries, has $35 billion of AUM as of December 31, 2015. PrinREI and Heitman-RES were each identified by the Adviser and Callan as the best candidate due to its expertise in the public real estate market and willingness to provide a custom investment program for the Fund. The Fund believes, and the Adviser and Callan have recommended, that direct management of a portion of the Fund’s Real Estate Securities portfolio by PrinREI and the three Heitman-RES entities, in addition to the Current Sub-Advisers, will best serve the Fund and its shareholders. The proposed sub-advisory fees incurred pursuant to each of the New Sub-Advisory Agreements would not raise the total advisory fees payable by the Fund. The fees negotiated pursuant to the New Sub-Advisory Agreements are at or below the fees being paid to the Current Sub-Advisers. Furthermore, the services to be provided by PrinREI and/or Heitman-RES would not change the Fund’s investment objectives, policies or restrictions; shareholders are not being asked to approve any changes to the Fund’s investment objectives, policies or restrictions at this time. See “Evaluation by the Board” below for a discussion of the Board’s considerations in connection with the Board’s approval of the proposed New Sub-Advisory Agreements. If any of the New Sub-Advisory Agreements are not, or none of the New Sub-Advisory Agreements is, approved, the Board, in consultation with the Adviser, may consider other options, including, without limitation, a new or modified request for shareholder approval of new sub-advisory agreements in the future. The New Sub-Advisory Agreements Pursuant to the PrinREI sub-advisory agreement, the Adviser may delegate to PrinREI the responsibility to manage a portion of the Fund’s Real Estate Securities portfolio, which, collectively among all sub-advisers, would not exceed 50% of the Fund’s total net assets. As compensation for the services provided under the PrinREI sub-advisory agreement, PrinREI would be paid a sub-adviser fee directly by the Fund. Pursuant to the three Heitman-RES sub-advisory agreements, the Adviser would delegate to Heitman-RES the responsibility to manage to manage a portion of the Fund’s Real Estate Securities portfolio, which, collectively among all sub-advisers, would not exceed 50% of the Fund’s total net assets. As compensation for the services provided under the three Heitman-RES sub-advisory agreements, Heitman-RES would be paid a sub-adviser fee directly by the Fund. Such fees paid to PrinREI and/or Heitman-RES are based on the portion of the Fund’s assets under management (“AUM”) by the respective sub-adviser and would be less than those fees paid by the Fund to the Current Sub-Advisers under the Current Sub-Advisor Agreements. Accordingly, total fees for the Fund as a percentage of AUM, would not increase as a result of the Fund entering into the New Sub-Advisory Agreements. 6 The effective dates of each of the New Sub-Advisory Agreements would be the date that Fund assets are first allocated to PrinREI and/or Heitman-RES, respectively, for its management. In accordance with the requirements of the 1940 Act, the terms of each of the New Sub-Advisory Agreements provide that each will continue in force for an initial period of two years, and from year to year thereafter, but only so long as its continuance is approved at least annually by the Board at a meeting called for that purpose or by the vote of a majority of the outstanding shares of the Fund. In accordance with the requirements of the 1940 Act, each of the New Sub-Advisory Agreements automatically terminate upon assignment and also may be terminated at any time, without the payment of a penalty by: (i) the vote of a majority of the Board or the vote of a majority of the outstanding voting securities of the Fund upon not less than 30 days’ written notice to PrinREI or Heitman-RES, as applicable; (ii) the Adviser, upon not less than 30 days’ written notice to PrinREI or Heitman-RES, as applicable; or (iii) PrinREI or Heitman-RES, as applicable, upon not less than 90 days’ written notice to the Adviser and the Fund. The terms of each of the New Sub-Advisory Agreements provide that PrinREI or Heitman-RES, as applicable, would not be liable to the Adviser or the Fund for any mistake of judgment, except in the case of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties in the performance of the duties of PrinREI or Heitman-RES, as applicable, under the respective New Sub-Advisory Agreement. The PrinREI sub-advisory agreement and the Heitman-RES sub-advisory agreement, which will be signed by the three Heitman-RES entities, are attached as Appendix A and Appendix B , respectively. You should read each of the New Sub-Advisory Agreements carefully. The description appearing in this Proxy Statement of certain terms of the New Sub-Advisory Agreements is only a summary. Information Concerning PrinREI If the proposed PrinREI New Sub-Advisory Agreement is approved by the shareholders, the Adviser will be able to utilize the expertise of PrinREI to manage a portion of the Fund’s portfolio of Real Estate Securities. PrinREI is a registered investment adviser under the Advisers Act and has significant resources and expertise managing global real estate securities portfolios. PrinREI wholly owned by and is the dedicated real estate group of Principal Global Investors, LLC, a diversified asset management organization and a member of the Principal Financial Group®. PrinREI has over $69 billion in real estate assets under management as of June 30, 2016. PrinREI is located at 801 Grand Avenue, Des Moines, IA 50392. 6 The names, titles, addresses, and principal occupations of the principal executive officers of PrinREI are set forth below: Name and Address*: Title: Principal Occupation: Patrick G. Halter Chief Executive Officer Chief Executive Officer of PrinREI Jeffrey Hiller Chief Compliance Officer Global Chief Compliance Officer of Principal Global Investors James Patrick McCaughan Director President, global asset management, and Chief Executive Officer of Principal Global Investors Julia Marie Lawler Director Senior Executive Director – Multi-Asset Allocation at Principal Financial Group Karen Pearston Counsel Vice President and Associate General Counsel at Principal Financial Group * Each officer address is in care of PrinREI, 801 Grand Avenue, Des Moines, IA 50392. Information Concerning Heitman LLC Heitman LLC, founded in 1966 and headquartered in Chicago, manages approximately $35 billion in assets invested directly and indirectly in real estate in North America, Europe and Asia-Pacific, as of December 31, 2015. Heitman LLC wholly owns HRES-LLC, HRES-GmbH and HRES-HK (collectively “Heitman-RES”). Heitman’s business has consisted of investment management of listed Real Estate Securities since 1989. Information Concerning HRES-LLC HRES-LLC, was founded in 1994 and is headquartered in Chicago. As of December 31, 2015 HRES-LLC manages approximately $3.3 billion in assets primarily invested directly and indirectly in listed real estate securities in North America, Europe and Asia-Pacific. HRES-LLC is wholly owned by Heitman LLC and through its predecessor entities has been managing money in listed real estate securities since 1989. Its primary place of business is located at 191 North Wacker Drive, Suite 2500, Chicago, IL 60606. HRES-LLC’s officers and directors are as follows: HRES-LLC’s principal officers and directors are as follows: Name and Address*: Title: Principal Occupation: Maury R. Tognarelli Manager Chief Executive Officer of Heitman LLC Katherine M. Sandstrom Senior Managing Director and Manager Senior Managing Director HRES-LLC Randall G. Ramey Chief Compliance Officer Chief Compliance Officer of Heitman-LLC Lawrence J. Christensen Chief Financial Officer, Manager, Secretary and Treasurer Chief Financial Officer of Heitman-LLC Jerome W. Ehlinger Managing Director Managing Director and Lead Portfolio Manager at HRES-LLC, Heitman’s North American Public Securities Advisor * Each officer address is in care of HRES-LLC, 191 North Wacker Drive, Suite 2500, Chicago, IL 60606. Information Concerning HRES-GmbH HRES-GmbH, founded in 2007 and headquartered in Germany, manages approximately $400 million in assets invested directly and indirectly in real estate in Europe, as of December 31, 2015. HRES-GmbH is wholly owned by Heitman LLC. HRES-GmbH is located at Maximilianstrausse, 35 A - 80539, Munich, Germany. 6 HRES-GmbH’s principal officers and directors are as follows: Name and Address*: Title: Principal Occupation: Roger E. Smith Managing Director EVP of Heitman Mark Abramson Managing Director Managing Director and Lead Portfolio Manager at Heitman’s European Public Real Estate Securities Group Randall G. Ramey Chief Compliance Officer Chief Compliance Officer of Heitman-LLC Lawrence J. Christensen Chief Financial Officer Chief Financial Officer of Heitman-LLC * Each officer address is in care of HRES-GmbH, Maximilianstrausse, 35 A - 80539, Munich, Germany. Information Concerning HRES-HK HRES-HK, founded in 2012 and is headquartered in Hong Kong. As of December 31, 2015, HRES-HK manages approximately $400 million in assets primarily directly and invested directly and indirectly in listed real estate securities Asia-Pacific. HRES-HK is wholly owned by Heitman LLC and is located at 15/F LHT Tower, 31 Queen’s Road, Central, Hong Kong. HRES-HK’s principal officers and directors are as follows: Name and Address*: Title: Principal Occupation: Maury R. Tognarelli Director Chief Executive Officer of Heitman-LLC John R. White Director Managing Director and Lead Portfolio Manager in Heitman’s Asia-Pacific Public Real Estate Securities Group Randall G. Ramey Chief Compliance Officer and Director Chief Compliance Officer Heitman-LLC Lawrence J. Christensen Chief Financial Officer and Director Chief Financial Officer of Heitman-LLC Jerome W. Ehlinger Director Managing Director and Lead Portfolio Manager at HRES-LLC, Heitman’s north American Public Securities Advisor * Each officer address is in care of Heitman LLC, 15/F LHT Tower, 31 Queen’s Road, Central, Hong Kong. Evaluation by the Board At a meetings of the Board on March 16, 2016 and May 19, 2016, the Board, including all of the Independent Directors, deliberated whether to approve the New Sub-Advisory Agreements. In determining to approve the New Sub-Advisory Agreements, the Board considered various factors and carefully reviewed certain written materials provided by the Adviser to the Board prior to the meeting. The Board also considered the responses of each of PrinREI and Heitman-RES to a series of questions regarding each of their investment performance, quality of services, fees and expense information and estimates of profitability from managing the Fund (the “15(c) Responses”). The following summarizes the Board’s review process and the information on which the Board’s conclusions were based: Nature, Extent and Quality of Services . The Board reviewed the written materials provided by the Adviser and the 15(c) Responses, which provided an overview of the services provided by each of PrinREI and Heitman-RES, as well as information on their personnel and compliance and litigation records. The Board reviewed the Form ADVs for each of PrinREI and Heitman-RES, the experience of professional personnel that would perform services for the Fund, descriptions of the manner in which investment decisions are made by each of PrinREI and Heitman-RES, descriptions of the investment advisory services to be provided by PrinREI and Heitman-RES, and certifications from each of PrinREI and Heitman-RES certifying that they have each adopted codes of ethics containing provisions reasonably necessary to prevent “Access Persons,” as such term is defined in Rule17j-1 under the 1940 Act, from engaging in conduct prohibited by Rule17j-1(b) and that PrinREI and Heitman-RES have each adopted procedures reasonably necessary to prevent such Access Persons from violating their respective codes of ethics. 6 The Board considered that each of PrinREI and Heitman-RES are being recommended by the Adviser and Callan to assist the Adviser in selecting investments for the portion of the Fund’s Real Estate Securities portfolio. The Board considered that each of PrinREI and Heitman-RES and each of their affiliates have an extensive track record providing real estate investment and advisory services to various pooled investment vehicles, including private funds, registered investment companies and other collective investment funds, and direct advisory services to various clients, with over $69 billion and $35 billion, respectively, in assets under management as of December 31, 2015. The Board considered the relative sophistication of and techniques employed by each of PrinREI and Heitman-RES in designing and executing their investment strategies for their other clients and the degree their strategy would be customizable to the Fund. The Board was informed that the compliance policies and procedures for each of PrinREI and Heitman-RES were adequately designed to prevent violations of securities laws. The Board then concluded that each of PrinREI and Heitman-RES have sufficient quality and depth of personnel, resources, investment methods and compliance policies and procedures essential to performing its duties under the respective New Sub-Advisory Agreements. Performance . The Board considered that PrinREI and Heitman-RES would each provide investment advice to a limited portion of the Fund’s Real Estate Securities portfolio. The Board noted that the Fund may receive investment advice from PrinREI and Heitman-RES that may not correlate to investment advice rendered for any other account or portfolio managed by PrinREI and Heitman-RES. The Board considered the performance returns of composites of global real-estate accounts for each of PrinREI and Heitman-RES’s benchmark indices and found those returns to be in the range of the index returns. The Board concluded that the overall performance of each of PrinREI and Heitman-RES was satisfactory and that the Fund’s relationship with PrinREI and Heitman-RES could reasonably be expected to benefit shareholders. Fees and Expenses . The Board then discussed the fees to be paid to each of PrinREI and Heitman-RES. The Board noted PrinREI’s fees are 0.60% of the entire balance of the Fund's assets managed by the Sub-Adviser under the Agreement during any period that such assets are less than $150 million and 0.55% of the entire balance of the Fund's assets managed by the Sub-Adviser under the Agreement during any period that such assets equal or exceed $150 million. The Board further noted that no other costs and expenses would be assessed to the Fund by PrinREI. The Board concluded that based on the experience, expertise, and services to be provided to the Fund, that the fees to be charged by PrinREI to the Fund would be reasonable and in the best interests of the Fund and its shareholders. The Board noted Heitman-RES’s were based on cumulative AUM for all three entities HRES-LLC, HRES-GmbH, and HRES-HK. Heitman-RES fees will be 0.65% of the first $75 Million of AUM, 0.60% of the next $125 Million of AUM, 0.55% of the next $300 Million of AUM, and 0.50% of AUM exceeding $500 Million. The Board further noted that no other costs and expenses would be realized by Heitman-RES. The Board concluded that based on the experience, expertise, and services to be provided to the Fund, that the fees to be charged by Heitman-RES to the Fund would be reasonable and in the best interests of the Fund and its shareholders. 6 The Board noted that the Fund may allocate a portion of its assets to either the existing sub-advisors or the new sub-advisers. Since the fees charged by the new sub-advisers are at or below the existing sub-advisers, the Fund would not incur management fees in excess of what it can currently be charged. The Board further noted the Adviser could negotiate lower fees, but that the Fund would not be charged fees in excess of those listed above without shareholder approval. Economies of Scale . The Board considered whether each of PrinREI and the Heitman-RES entities have realized economies of scale with respect to the management of the Fund’s assets and whether each of the New Sub-Advisory Agreements permits for potential realization of any further economies of scale. The Board noted that each of PrinREI and Heitman-RES have agreed to breakpoints in their sub-advisory fees above certain asset levels and concluded that such breakpoints appeared reasonable. Conclusion. The Board, having requested and received such information from each of PrinREI and Heitman-RES as the Board believed to be reasonably necessary to evaluate the terms of each of the New Sub-Advisory Agreements, and as assisted by the advice of counsel, concluded that approval of each of the New Sub-Advisory Agreements was in the best interests of the Fund and its shareholders. The Board noted that in considering each of the New Sub-Advisory Agreements, it did not identify any one factor as all important, but rather considered various factors (as described above) collectively in light of surrounding circumstances, and acknowledged that each director may have afforded a different weight to different factors. Accordingly, the Board, including all of the Independent Directors, unanimously recommends that shareholders of the Fund vote “ FOR ” approval of the PrinREI Sub-Advisory Agreement and “ FOR ” approval of the Heitman-RES Sub-Advisory Agreement. OTHER INFORMATION OPERATION OF THE FUND The Fund is a continuously offered, non-diversified, closed-end management investment company that is operated as an interval fund. The Fund was organized as a Delaware limited liability company on March 10, 2011. The Fund’s principal executive offices are located at 5arkway, Suite 330, Denver, CO 80111, and its telephone number is1-303-895-3773. The Board supervises the business activities of the Fund. Like other closed-end management investment funds, the Fund retains various organizations to perform specialized services. The Fund currently retains the Adviser as the Fund’s investment adviser, located at 5arkway, Greenwood Village, CO 80111. The Fund currently retains the follow sub-advisers: Callan, located at 600 Montgomery Street, Suite 800, San Francisco, CA 94111; Security Capital Research & Management Inc., located at 10 South Dearborn Street, Suite 1400, Chicago, IL 60603; and Forum Securities Limited, located at 1700 East Putnam Avenue, Suite 205, Old Greenwich, CT 06870. BNY Mellon Asset Servicing, located at 4400 Computer Drive, Westborough, MA 01581, provides the Fund with transfer agent, accounting and administrative services. The Fund’s principal underwriter is Foreside Funds Distributors LLC and is located at 899 Cassatt Road, 400 Berwyn Park, Suite 110, Berwyn, PA 19312. 6 THE PROXY The Board solicits proxies so that each shareholder has the opportunity to vote on the proposals to be considered at the Meeting. A proxy for voting your shares at the Meeting is enclosed. The shares represented by each valid proxy received in time will be voted at the Meeting as specified. If no specification is made, the shares represented by a duly executed proxy for the Fund will be voted for approval of the proposed New Sub-Advisory Agreements, as well as, at the discretion of the holders of the proxy, on any other matter that may come before the Meeting that the Fund did not have notice of a reasonable time prior to the mailing of this Proxy Statement. You may revoke your proxy at any time before it is exercised by (i) submitting a duly executed proxy bearing a later date, (ii) submitting a written notice to the President of the Fund revoking the proxy or (iii)attending and voting in person at the Meeting. VOTING SECURITIES AND VOTING As of the Record Date, there were 34,093,783 shares (comprising 536,929 Class F Shares and 33,556,854 Class I Shares) of beneficial interest of the Fund issued and outstanding. All shareholders of record of the Fund on the Record Date are entitled to vote at the Meeting on Proposal 1, Proposal 2, Proposal 3 and Proposal 4. Each shareholder is entitled to one (1) vote per share (whether Class F Share or Class I Share) held, and fractional votes for fractional shares thereby held, on any matter with respect to the Fund submitted to a vote at the Meeting. Approval of Proposal 1 An affirmative vote of the holders of a majority of the outstanding shares of the Fund is required for the approval of the proposed PrinREI Sub-Advisory Agreement. As defined in the 1940 Act, a vote of the holders of a majority of the outstanding shares of the Fund means the lessor of (1) 67% or more of the voting shares of the Fund present at the Meeting, if the holders of more than 50% of the outstanding shares of the Fund are present in person or represented by proxy, or (2) more than 50% of the outstanding voting shares of the Fund. Broker non-votes and abstentions will be considered present for purposes of determining the existence of a quorum and the number of shares of the Fund represented at the Meeting, but they are not affirmative votes for any proposal. As a result, with respect to approval of the proposed PrinREI Sub-Advisory Agreement, non-votes and abstentions will have the same effect as a vote against the proposal because the required vote is a percentage of the shares present or outstanding. Approval of Proposal 2 An affirmative vote of the holders of a majority of the outstanding shares of the Fund is required for the approval of the proposed Heitman Real Estate Securities, LLC (“ HRES-LLC ”) Sub-Advisory Agreements. As defined in the 1940 Act, a vote of the holders of a majority of the outstanding shares of the Fund means the lessor of (1) 67% or more of the voting shares of the Fund present at the Meeting, if the holders of more than 50% of the outstanding shares of the Fund are present in person or represented by proxy, or (2) more than 50% of the outstanding voting shares of the Fund. 6 Broker non-votes and abstentions will be considered present for purposes of determining the existence of a quorum and the number of shares of the Fund represented at the Meeting, but they are not affirmative votes for any proposal. As a result, with respect to approval of the proposed HRES-LLC Sub-Advisory Agreement, non-votes and abstentions will have the same effect as a vote against the proposal because the required vote is a percentage of the shares present or outstanding. Approval of Proposal 3 An affirmative vote of the holders of a majority of the outstanding shares of the Fund is required for the approval of the proposed Heitman International Real Estate Securities GmbH (“ HRES-GmbH ”). Sub-Advisory Agreements. As defined in the 1940 Act, a vote of the holders of a majority of the outstanding shares of the Fund means the lessor of (1) 67% or more of the voting shares of the Fund present at the Meeting, if the holders of more than 50% of the outstanding shares of the Fund are present in person or represented by proxy, or (2) more than 50% of the outstanding voting shares of the Fund. Broker non-votes and abstentions will be considered present for purposes of determining the existence of a quorum and the number of shares of the Fund represented at the Meeting, but they are not affirmative votes for any proposal. As a result, with respect to approval of the proposed HRES-GmbH Sub-Advisory Agreement, non-votes and abstentions will have the same effect as a vote against the proposal because the required vote is a percentage of the shares present or outstanding. Approval of Proposal 4 An affirmative vote of the holders of a majority of the outstanding shares of the Fund is required for the approval of the proposed Heitman International Real Estate Securities HK Limited (“HRES-HK”). Sub-Advisory Agreements. As defined in the 1940 Act, a vote of the holders of a majority of the outstanding shares of the Fund means the lessor of (1) 67% or more of the voting shares of the Fund present at the Meeting, if the holders of more than 50% of the outstanding shares of the Fund are present in person or represented by proxy, or (2) more than 50% of the outstanding voting shares of the Fund. Broker non-votes and abstentions will be considered present for purposes of determining the existence of a quorum and the number of shares of the Fund represented at the Meeting, but they are not affirmative votes for any proposal. As a result, with respect to approval of the proposed HRES-HK Sub-Advisory Agreement, non-votes and abstentions will have the same effect as a vote against the proposal because the required vote is a percentage of the shares present or outstanding. Other Voting Information If (i) a quorum is not present at the Meeting, or (ii) a quorum is present but sufficient votes in favor of a proposal have not been obtained, then the Meeting may be adjourned from time to time by the vote of a majority of the shares represented at the Meeting, whether or not a quorum is present, to permit further solicitation of proxies. The persons named as proxies may propose adjournment of the Meeting for any reason in their discretion. Any adjourned Meeting may be held, within a reasonable time after the date set for the original Meeting, without the necessity of further notice unless a new record date of the adjourned Meeting is fixed. The persons named as proxies will vote those proxies that such persons are required to vote “FOR” the proposal, as well as proxies for which no vote has been directed, in favor of such an adjournment and will vote those proxies required to be voted “AGAINST” such proposal against such adjournment. In determining whether to vote for adjournment, the persons named as proxies shall consider all relevant factors, including the nature of the proposal, the percentage of votes then cast, the percentage of negative votes then cast, the nature of the proposed solicitation activities and the nature of the reasons for such further solicitation, in determining that an adjournment and additional solicitation is reasonable and in the interests of shareholders. At any adjourned Meeting, the Fund may transact any business which might have been transacted at the original Meeting. 6 SECURITY OWNERSHIP OF MANAGEMENT ANDCERTAIN BENEFICIAL OWNERS As of the Record Date, the following shareholders of record owned 5% or more of any outstanding class of shares of the Fund are listed in the following table: Name and Address Status of Holding Number of Shares of Each Class Owned Percentage Class Owned Class F Shares [Beneficial/Record] 536,929 1.6% Class I Shares [Beneficial/Record] 33,556,854 98.4% Shareholders owning more than 25% of the shares of the Fund are considered to “control” the Fund, as that term is defined under the 1940 Act. Persons controlling the Fund can determine the outcome of any proposal submitted to the shareholders for approval. As of the Record Date, the Fund is not aware of any shareholder owning more than 25% of the shares of the Fund. As a group, the directors and officers of the Fund owned less than 1% of the outstanding shares of the Fund as of the Record Date. SHAREHOLDER PROPOSALS The Fund has not received any shareholder proposals to be considered for presentation at the Meeting. Under the proxy rules of the U.S. Securities & Exchange Commission, shareholder proposals may, under certain conditions, be included in the Fund’s Proxy Statement and proxy for a particular meeting. Under these rules, proposals submitted for inclusion in the Fund’s proxy materials must be received by the Fund within a reasonable time before the solicitation is made. The fact that the Fund receives a shareholder proposal in a timely manner does not ensure its inclusion in its proxy materials, because there are other requirements in the proxy rules relating to such inclusion. You should be aware that annual meetings of shareholders are not required so long so there is no particular requirement under the 1940 Act, which must be met by convening such a shareholder meeting. Any shareholder proposal should be sent to Versus Capital Multi-Manager Real Estate Income Fund LLC, 5arkway, Suite 330, Greenwood Village, CO 80111. 6 COST OF SOLICITATION The Board is making this solicitation of proxies. The Fund has engaged Broadridge Financial Solutions, Inc., a proxy solicitation firm (the “Proxy Solicitor”), to assist in the solicitation by providing mailing, vote tabulation, a proxy website and other proxy related services. The estimated fees anticipated to be paid to the Proxy Solicitor for such services are approximately $25,000. The cost of preparing and mailing this Proxy Statement, the accompanying Notice of Special Meeting and proxy and any additional materials relating to the Meeting and the cost of soliciting proxies will be borne by the Fund. The Fund will request that banks, broker/dealer firms, custodians, nominees and fiduciaries forward proxy materials to the beneficial owners of the shares of record of whom they have knowledge. Banks, broker/dealer firms, custodians, nominees and fiduciaries may be reimbursed for their reasonable expenses incurred in connection with such proxy solicitation. Certain officers, employees and agents of the Fund, and the Adviser and Callan, may solicit proxies in person or by telephone, facsimile transmission, or mail, for which they will not receive any special compensation. OTHER MATTERS The Board knows of no other matters to be presented at the Meeting other than as set forth above. If any other matters properly come before the Meeting that the Fund did not have notice of a reasonable time prior to the mailing of this Proxy Statement, the holders of the proxy will vote the shares represented by the proxy on such matters in accordance with their best judgment, and discretionary authority to do so is included in the proxy. PROXY DELIVERY If you and another shareholder share the same address, the Fund may only send one Proxy Statement unless you or the other shareholder(s) request otherwise. Call or write to the Fund if you wish to receive a separate copy of the Proxy Statement and the Fund will promptly mail a copy to you. You may also call or write to the Fund if you wish to receive a separate proxy in the future or if you are receiving multiple copies now and wish to receive a single copy in the future. For such requests, call the Fund at1-303-895-3773 or write the Fund at 5arkway, Suite 330, Greenwood Village, CO 80111. Important Notice Regarding the Availability of Proxy materials for the Shareholder Meeting to be Held on October 4, 2016 at 10:00 AM (MDT) A copy of the Notice of Shareholder Meeting, the Proxy Statement (including copies of each of the proposed New Sub-Advisory Agreements), and Proxy Card are available at [ www.versuscapital.com ]. BY ORDER OF THE BOARD OF DIRECTORS John Loomis, Secretary Dated August 26, 2016 6 PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY CARD AND RETURN IT PROMPTLY IN THE ACCOMPANYING ENVELOPE. YOU ALSO MAY VOTE BY TELEPHONE OR VIA THE INTERNET BY FOLLOWING THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD. 6 APPENDIX A PROPOSED PRINREI SUB-ADVISORY AGREEMENT PRINCI P A L R E A L E S T ATE I N V E ST O RS , L L C INVESTMEN T SUB-AD
